             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

GARDNER DENVER PETROLEUM PUMPS, )
LLC                               )
                                  )
                    Plaintiff,    ) Case No. 6:21-cv-864
                                  )
               v.                 ) COMPLAINT
                                  )
PREMIUM OILFIELD TECHNOLOGIES LLC ) DEMAND FOR JURY TRIAL
                                  )
                     Defendant.   )
                                  )
                                  )
                                  )

                                          COMPLAINT

       Plaintiff, Gardner Denver Petroleum Pumps, LLC (“Plaintiff” or “GDPP”), by its attorneys,

brings this action for damages and injunctive relief against Premium Oilfield Technologies, LLC

(“Defendants” or “Premium”) for willful patent infringement, and alleges as follows:

                                           I.
                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1, et seq.

                                               II.
                                             PARTIES

       2.      Plaintiff GDPP is an Oklahoma corporation with its principal place of business

located at 4747 South 83rd East Ave, Tulsa, Oklahoma, 74145.

       3.      Defendant Premium is a Delaware corporation with a principle place of business

located at 5727 Brittmoore Rd, Houston, Texas, 77041.

       4.      In addition to having its principal place of business in Houston, Premium maintains

three Field Sales Offices in this judicial district, in: (i) Odessa, with an address of 4403 SCR 1290,


COMPLAINT                                                                                     PAGE 1
              Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 2 of 15




Odessa, Texas, 79765; (ii) Helotes, with an address of 11626 Rainbow Ridge, Unit 101, Helotes,

Texas, 78023; and (iii) Seguin, with an address of 115 E. New Braunfels, Street, Seguin, Texas,

78155. Premium also maintains a Global Drilling Support location in this judicial district at 320

West         Hillmont      Road,        Odessa,       Texas,       79764.                See,     e.g.,

https://www.premiumoilfield.com/contact.

                                            III.
                                  JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over GDPP’s patent infringement claims

pursuant to 28 U.S.C. §§ 1331 and 1338(a), because they arise under the laws of the United States,

specifically those related to the infringement of U.S. Patents, 35 U.S.C. § 1, et seq.

        6.      Premium is subject to this Court’s specific personal jurisdiction, at least because it

markets, distributes, offers for sale, and/or sells infringing products throughout the United States

from this judicial district. This Court further has specific personal jurisdiction over Defendant,

because, as described below, it purposefully avails itself, and enjoys the benefits, of the laws of

Texas, it has sufficient minimum contacts with the State of Texas and this District, this action

arises out of these contacts, and exercising jurisdiction over Defendant would be reasonable and

comport with the requirements of due process.

        7.      Premium markets, distributes, offers for sale, and/or sells the infringing products

identified below through its sales offices in this judicial district. See, e.g., Exhibit B, p. 12,

directing customers to Premium sales offices in Texas.

        8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 and 28 U.S.C.

§ 1400(b) at least because Premium has committed acts of infringement and has regular and

established places of business in this district.




COMPLAINT                                                                                       PAGE 2
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 3 of 15




                                            IV.
                                   FACTUAL BACKGROUND

       9.      GDPP’s history spans over 150 years, from when Robert Gardner developed a

revolutionary compressor and founded Gardner Denver. Over the years, GDPP has developed into

a world leader in pumping technology and services. GDPP designs, makes, and sells a variety of

pump systems and parts (see, e.g., https://www.pumpingperfected.com/products) and provides

related services (see, e.g., https://www.pumpingperfected.com/services).

       10.     GDPP’s competitiveness depends in large part on its research and development

activities, which allows it to successfully develop and launch new products while reducing its

costs. GDPP protects its research and development investments by, among other things, filing

patent applications from which GDPP has been rewarded with patents held around the world.

       11.     One of GDPP’s patents, U.S. Patent No. 9,732,746 (the “’746 Patent”), is directed

to important features of the fluid end of a high pressure plunger pump. A copy of the ’746 Patent

is attached hereto as Exhibit A.

       12.     The ’746 Patent, entitled “Fluid End of a High Pressure Plunger Pump,” was duly

and legally issued by the United States Patent Office on August 15, 2017 from an application filed

on May 16, 2016, naming Arun Nahendra Raj Chandrasekaran, Christopher Douglas Degginger,

and Gregory David Hash as inventors.

       13.     The ’746 Patent is a continuation of U.S. Application 13/773,271, which was filed

on February 21, 2013, which is a continuation-in-part of U.S. Application 13/646,170, which was

filed on October 5, 2012, and claims priority to U.S. Provisional Application 61/704,905, filed

September 24, 2012.

       14.     GDPP holds, by assignment, all right, title, and interest in and to the ʼ746 Patent.

       15.     Pursuant to 35 U.S.C. § 282, the ʼ746 Patent is presumed valid.

COMPLAINT                                                                                    PAGE 3
              Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 4 of 15




        16.     The ʼ746 Patent generally relates to an improved fluid end design. In an exemplary

embodiment described in the ’746 Patent, a fluid end of a pump includes four bores (inlet, outlet,

plunger, and valve cover bores) that define a cross bore intersection space, and has an inlet bore

transition area at the intersection of the inlet bore and the cross bore intersection space. V-shaped

grooves are provided around opposing parts of the transition area. An inlet spring retainer that

retains a valve in the inlet bore may be positioned in a first orientation during installation, removal,

or maintenance, such that it does not interface with the grooves. The inlet spring retainer may also

be positioned in a second orientation where it interfaces with the grooves, which prevents it from

moving axially and allows it to retain the inlet spring and allow the inlet valve to operate.




       17.     The arrangement and groove configuration of the ’746 Patent represents a

significant improvement over prior art retainer designs that imparted stress into the structure of the

fluid end resulting in systemic failures.

        18.     For example, claim 5 of the ’746 Patent reads as follows:
COMPLAINT                                                                                       PAGE 4
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 5 of 15




       5. A fluid end of a plunger pump comprising:
       a casing defining at least one working space, the at least one working space
       comprising:
       an inlet bore centered on an inlet bore axis;
       an outlet bore centered on an outlet bore axis that is coaxial with the inlet bore axis;
       a plunger bore centered on a plunger axis, the plunger axis arranged perpendicular
       to the inlet bore axis;
       a valve cover bore centered on the plunger axis,
       the inlet bore, the outlet bore, the plunger bore, and the valve cover bore
       cooperating to define a cross bore intersection space, wherein the casing defines an
       inlet bore transition area at the intersection of the inlet bore and the cross bore
       intersection space;
       a first V-shaped groove formed adjacent the inlet bore transition area and extending
       partially around the inlet bore axis;
       a second V-shaped groove formed adjacent the inlet bore transition area and
       extending partially around the inlet bore axis,
       the first V-shaped groove and the first V-shaped groove and the second V-shaped
       groove each comprise an upper surface and a lower surface that intersect at a fillet,
       the upper surface and the lower surface of the first V-shaped groove and the second
       V-shaped groove defining an exterior angle between 180 degrees and 270 degrees;
       and
       an inlet spring retainer including a first engagement portion and a second
       engagement portion, the inlet spring retainer orientable in a first orientation in
       which the inlet spring retainer is movable from the inlet bore to the plunger bore
       and a second orientation in which the inlet spring retainer engages the first V-
       shaped groove and the second V-shaped groove to inhibit movement of the inlet
       spring retainer from the inlet bore to the cross bore intersection space.


       19.     The claimed fluid end provided a novel and unobvious solution at the time of the

invention of the ’746 Patent.


COMPLAINT                                                                                         PAGE 5
              Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 6 of 15




        20.    The ’746 Patent is practiced by GDPP including by, for example, GDPP’s 7500 HD

Fluid End, pictured below.




See       https://assets.ellcdn.com/ell-boilerplate/media/siteImages/123230-gd_cutsheet_drilling-

module_7500-2017_hr.pdf.

        21.    Pursuant to 35 U.S.C. § 287, GDPP has continuously marked its 7500 HD Fluid

End products with the ’746 Patent since the introduction of the 7500 HD Fluid End product in July

2018.

        22.    On information and belief, Premium has been in business since 2013.

        23.    On information and belief, Premium’s business model revolves around copying and

selling replaceable portions of various manufacturers’ pump systems and parts. For example,

Premium has copied and now offers for sale replacement versions of GDPP’s high pressure fluid

end modules, as shown below, indicating them to be “Gardner Denver Compatible.”




COMPLAINT                                                                                PAGE 6
               Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 7 of 15




see https://www.premiumoilfield.com/mud-handling/fluid-end-modules.html

        24.      Premium provides literature describing its products, including the “Caliber GHD-

7500”        fluid   end      module     brochure     (Exhibit    B)     and     available    at:

(https://www.premiumoilfield.com/literature).

                                              V.
                                            COUNTS

        A.       Count I - Infringement of U.S. Patent No. 9,732,746 (the ’746 Patent)

        25.      GDPP realleges and incorporates by reference the allegations of paragraphs 1

through 25 set forth above.



COMPLAINT                                                                                PAGE 7
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 8 of 15




       26.     Premium directly infringes the ‘746 Patent under 35 U.S.C. § 271(a) by making,

using, offering to sell, and/or selling in the United States its “Caliber GHD-7500” fluid end

module, along with related products (collectively the “Accused Products”), which utilize the

inventions disclosed and claimed in the ’746 Patent.

       27.     As a non-limiting example, Premium directly infringes at least independent claim

5 of the ’746 Patent in at least the following manner.

       28.     The Caliber GHD-7500 fluid end module is a “fluid end of a plunger pump

comprising: a casing defining at least one working space, the at least one working space

comprising: an inlet bore centered on an inlet bore axis; an outlet bore centered on an outlet bore

axis that is coaxial with the inlet bore axis; a plunger bore centered on a plunger axis, the plunger

axis arranged perpendicular to the inlet bore axis; a valve cover bore centered on the plunger axis,

the inlet bore, the outlet bore, the plunger bore, and the valve cover bore cooperating to define a

cross bore intersection space, wherein the casing defines an inlet bore transition area at the

intersection of the inlet bore and the cross bore intersection space;” as shown in the depiction of

the Caliber GHD-7500 fluid end module taken from p. 1 of Exhibit B reproduced below with

annotations added:




COMPLAINT                                                                                    PAGE 8
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 9 of 15




       29.     The casing of the Caliber GHD-7500 fluid end module includes “a first V-shaped

groove formed adjacent the inlet bore transition area and extending partially around the inlet bore

axis; a second V-shaped groove formed adjacent the inlet bore transition area and extending

partially around the inlet bore axis, []the first V-shaped groove and the second V-shaped groove

each comprise an upper surface and a lower surface that intersect at a fillet, the upper surface and

the lower surface of the first V-shaped groove and the second V-shaped groove defining an exterior

angle between 180 degrees and 270 degrees” as shown in the depictions of the Caliber GHD-7500

fluid end module taken from pp. 2 and 6 of Exhibit B reproduced below with annotations added:




COMPLAINT                                                                                   PAGE 9
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 10 of 15




       30.     The casing of the Caliber GHD-7500 fluid end module includes “an inlet spring

retainer including a first engagement portion and a second engagement portion, the inlet spring

retainer orientable in a first orientation in which the inlet spring retainer is movable from the inlet

bore to the plunger bore and a second orientation in which the inlet spring retainer engages the

first V-shaped groove and the second V-shaped groove to inhibit movement of the inlet spring

retainer from the inlet bore to the cross bore intersection space” as shown in the depictions of the

Caliber GHD-7500 fluid end module taken from pp. 2 and 4 of Exhibit B reproduced below with

annotations added:




COMPLAINT                                                                                     PAGE 10
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 11 of 15




       31.     Premium has infringed, and continues to infringe, at least claim 5 of the ’746 Patent

in violation of 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States, the

Accused Products that are covered by one or more claims of the ‘746 Patent.

       32.     On information and belief, Premium has been and is inducing infringement of the

’746 Patent in violation of 35 U.S.C. § 271(b), at least by actively and knowingly inducing its

customers to, literally or under the doctrine of equivalents, make and use in the United States the

Accused Products which utilize the inventions as defined by one or more claims of the ’746 Patent.

Specifically, Premium intends that its customers directly infringe the ’746 Patent through, for

example, their onsite testing, use, quality assurance, and maintenance of the Accused Products in

view of Premium’s technical support and instructions. Premium has known and knows that its

customers’ making and use of the Accused Products constitutes infringement of at least

independent claim 5 of the ’746 Patent for the same reasons set forth hereinabove.


COMPLAINT                                                                                   PAGE 11
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 12 of 15




       33.     On information and belief, Premium has been and is continuing to contributorily

infringe the ’746 Patent in violation of 35 U.S.C. § 271(c), at least by selling and/or offering to

sell inlet spring retainers (see pp. 4-5 of Exhibit B), knowing that such retainers are especially

made or adapted for practicing one or more claims of the ’746 Patent and that they are not a staple

article or commodity of commerce suitable for substantial, non-infringing use. Specifically,

Premium has known and knows that its inlet spring retainer is especially made or adapted to be

used with the Accused Products, and that after installation, use of the Accused Products by

Premium’s customers constitutes direct infringement of at least independent claim 5 of the ’746

Patent for the same reasons as set forth hereinabove. Moreover, Premium has known and knows

that there is no substantial, non-infringing use for its inlet spring retainer because it is only

compatible with the Accused Products.

       34.     GDPP has continuously marked its products with the ’746 Patent pursuant to 35

U.S.C. §287 since those products were first introduced to the market in 2018.

       35.     Premium has actual and constructive notice of the ’746 Patent based at least in part

on GDPP’s marking of its products with the ’746 Patent.

       36.     On information and belief, Premium has had knowledge of the ’746 Patent and

GDPP’s products, and yet intentionally copied GDPP’s 7500 HD Fluid End product and has

continued its infringement with disregard of the ‘746 Patent.

       37.     Premium’s infringement of the ’746 patent is willful, deliberate, and intentional,

and Premium is acting in reckless disregard of GDPP’s patent rights.

       38.     Because of Premium’s infringement of the ’746 Patent, GDPP has suffered and will

continue to suffer irreparable harm and injury, including monetary damages in an amount to be

determined at trial.


COMPLAINT                                                                                 PAGE 12
             Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 13 of 15




       39.     Unless enjoined, Premium, and/or others acting on behalf of Premium, will

continue their infringing acts, thereby causing additional irreparable injury to GDPP for which

there is no adequate remedy at law.

       40.     Premium’s actions render this an exceptional case and entitles GDPP to attorneys’

fees and costs under 35 U.S.C. § 285.

                                             VI.
                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff GDPP respectfully prays for relief, as follows:

   1) A judgment that Premium has directly and willfully infringed, actively induced

       infringement of, and/or contributorily infringed one or more claims of the ’746 Patent in

       violation of 35 U.S.C. § 271(a), (b), and/or (c);

   2) An order and judgment preliminarily and permanently enjoining Premium, its employees,

       agents, officers, directors, attorneys, successors, affiliates, subsidiaries and assigns, and all

       of those in active concert and participation with any of the foregoing persons or entities

       from further acts of infringement of the ‘746 Patent;

   3) A judgment awarding GDPP damages in an amount sufficient to compensate for

       Premium’s infringement of the ’746 Patent, and in no event less than a reasonable royalty

       for Premium’s acts of infringement, including all pre-judgment and post-judgment interest

       at the maximum rate permitted by law, plus costs, and all other damages permitted under

       35 U. S. C. § 284;

   4) A judgment that Premium’s infringement of the ‘746 Patent has been willful and deliberate;

   5) A judgment awarding Plaintiff treble damages as a result of Premium’s willful and

       deliberate infringement of the ‘746 Patent, pursuant to 35 U.S.C. § 284;




COMPLAINT                                                                                     PAGE 13
         Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 14 of 15




  6) A judgment declaring this case is exceptional under 35 U.S.C. § 285 and awarding costs,

     expenses, and attorneys’ fees to GDPP; and

  7) Awarding GDPP such other and further relief as the Court deems just and proper.




COMPLAINT                                                                              PAGE 14
              Case 6:21-cv-00864 Document 1 Filed 08/17/21 Page 15 of 15




                                 DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Civil L.R. 3-6(a), GDPP

demands a trial by jury on all issues raised by the Complaint.

Dated: August 17, 2021



                                     By: /s/ Jason Mueller
                                         JASON MUELLER
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                         2200 Ross Ave, 20th Floor
                                         Dallas, TX 75201
                                         Telephone: 469.391.7400
                                         Facsimile: 469.391.7401
                                         JMueller@sheppardmullin.com

                                         ROBERT M. MASTERS
                                         TIMOTHY P. CREMEN
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                         2099 Pennsylvania Avenue, N.W.
                                         Suite 100
                                         Washington, DC 20006-6801
                                         Telephone: 202.747.1900
                                         Facsimile: 202.747.1901
                                         RMasters@shepparmullin.com
                                         TCremen@sheppardmullin.com

                                         Attorneys for Plaintiff Gardner Denver Petroleum
                                         Pumps, LLC




COMPLAINT                                                                                 PAGE 15
SMRH:4832-6248-1140.8
